Citation Nr: 1442602	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-19 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hip and lower extremity disability.

2.  Entitlement to service connection for an acquired psychiatric disability, secondary to service-connected lumbar spine spondylosis and degenerative disc disease (DDD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and a friend
ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On October 14, 2010, the Veteran testified at a hearing via video conference before the undersigned Veteran's Law Judge, sitting at the RO.  The Veteran also testified at a hearing before a decision review officer in August 2009.  Transcripts of both hearings are of record.  

By way of background, it is noted that in a January 2012 decision, the Board "reopened" the Veteran's previously denied claim of service connection for an acquired psychiatric disorder and remanded the underlying service connection claim, along the issues of entitlement to service connection for a hip and lower extremity disability and to TDIU, for further development.  After completion of the requested actions, the agency of original jurisdiction (AOJ) readjudicated the matters via a September 2012 Supplemental Statement of the Case (SSOC) and, upon denial, returned the case to the Board for further appellate review.  All three matters were again remanded in March 2013 to ensure compliance with the terms of the earlier remand.  In December 2013 SSOC, the matters were again readjudicated and, upon denial, the case was returned to the Board.  



FINDING OF FACT

An acquired psychiatric disability did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post service year, and an acquired psychiatric disability was not caused or aggravated by service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310, 3.159 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matter decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via letters dated in June and September 2007.  The Board finds that these letters comply with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim decided herein has been obtained.  The evidence includes his service treatment records (STRs), VA outpatient treatment records, private medical evidence, VA examination reports, and statements from the Veteran, to include his August 2009 and October 2010 hearing testimony.  The Veteran has not identified any outstanding potentially obtainable records, and the Board is aware of none.  Accordingly, the Board concludes that all pertinent evidence relevant to the matter decided herein has been associated with the claims folder.  

The Board also finds that the medical evidence of record is adequate for the Board to rely upon to adjudicate the matter decided herein.  The Veteran has been afforded several VA examinations.  A review of the examination reports and recent addendum opinion shows that the VA examiners reviewed the claims folder and/or pertinent evidence, conducted thorough examinations of the Veteran, and considered the Veteran's subjective complaints related to his claimed psychiatric disability.  The Board is satisfied that the information contained in the VA examination reports and treatment records, along with the Veteran's lay testimony and private treatment records, is sufficient for the Board to evaluate the service connection claim decided herein.


II.  Analysis

In the instant case, the Veteran is seeking service connection for an acquired psychiatric disorder, which he asserts is related to his service-connected low back disability.  The Veteran does not contend, nor does the evidence show, that any acquired psychiatric disability is directly or presumptively related to service.  See 38 U.S.C.A. §§ 1112, 1113, 1131, 1137, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2013).

Here, the record shows that the Veteran has multiple Axis I diagnoses, to include depressive disorder, not otherwise specified, history of schizoaffective disorder, and attention deficit hyperactivity disorder (ADHD), combined type.  The Veteran has also been granted service connection for lumbar spine spondylosis and DDD, effective March 11, 1994.  In the instant case, the Veteran has asserted his belief that his depression is the result of his service-connected lumbar spine spondylosis and DDD.  During his October 2010 hearing, the Veteran testified that his back injury caused him to lose his job, his house, two vehicles, and his family, which resulted in his depression.  Relevant to the issue of whether the Veteran's service-connected low back disability caused or worsened his depressive disorder, or any other diagnosed psychiatric disorder, the record shows that in October 2003 the Veteran presented to a VA mental health clinic at which time he reported depression beginning approximately five months prior when he broke up with his girlfriend, lost his job, and injured his back.  He denied any previous history of mental health treatment, but reported having been diagnosed as having attention deficit disorder (ADD) in 1998.  

The Veteran was afforded a VA examination in August 2004.  The examiner noted a history of drug use and the Veteran reported three prior hospitalizations for psychiatric reasons, the last of which having been 10 years prior.  Upon review of the record, to include consideration of the Veteran's self-reported history, and examination of the Veteran, the examiner rendered Axis I diagnoses of bipolar disorder and marijuana dependence, and an Axis II diagnosis of a history of antisocial and borderline traits.  Regarding the Axis I diagnoses, the examiner stated that it was not possible to give a separate GAF (Global Assessment of Functioning) score for each diagnosis because the Veteran's chronic severe abuse of marijuana since age 12 very likely caused his chronic symptoms of depression.  The examiner admitted, however, that that statement was in part based on speculation, as there had been no studies regarding the consequences of such severe chronic use of marijuana, particularly with regard to aggravating any type of depressive disorder.  The examiner also indicated an inability to offer an opinion as to the likelihood that the Veteran's low back disability had caused or aggravated his depression, stating that such knowledge was not available in medical literature and noting that the Veteran's marijuana use complicated the matter because it would have caused symptomatic overlap and would also cover and confuse any attention deficit disorder (ADD) disorder, if one was present.  

A review of the Veteran's VA treatment records contained in the paper claims folder, as well as those contained in Virtual VA, shows continued mental health related treatment and several notations of a mood disorder secondary to a medical condition.  Notably, the treatment records do indicate any specific medical condition that the mood disorder is thought to be secondary too.  

In June 2012, the Veteran underwent another VA examination, the report of which contains Axis I diagnoses of a mood disorder, not otherwise specified (NOS), cannabis dependence, and polysubstance abuse, in partial remission, and an Axis II diagnosis of a personality disorder, NOS.  Upon examination of the Veteran, to include psychological testing, and a review of the claims folder, to include recitation of pertinent evidence regarding the Veteran's history of psychological problems and drug use, the VA examiner concluded that, "[g]iven the Veteran's complicated history, it is difficult if not impossible to ascertain to what degree his reported mood symptoms may be attributable to pre-existing Axis I and/or Axis II psychiatric problems, effects of chronic drug use, or his medical condition."  The examiner went on to state that "there is the additional complication of pre-existing conditions that appear prominent and likely contribute significantly to his mood and behavior, but which cannot be fully differentiated at this time."  Ultimately, the examiner concluded that the "[a]vailable objective evidence is insufficient to demonstrate a linkage between [the Veteran's] active duty service and his current mood disorder."  

Thereafter, the Veteran submitted a private medical opinion by A.F., PhD., who opined that the limitations imposed by Veteran's service-connected medical problems have, more likely than not, resulted in his current depressive condition.  Dr. F. provided no support for his conclusion that the Veteran's depressive condition was the result of his service-connected low back disability, nor did he discuss any of the evidence of record concerning the Veteran's longstanding history of psychiatric symptoms or polysubstance abuse, which has been suspected to be a contributing factor to the Veteran's depressive symptoms.  

Because the Board determined that an addendum to the June 2012 VA examination report was required in October 2013, the VA examiner who had examined the Veteran in June 2012 again reviewed the claims folder and ultimately opined that the Veteran did not have a psychiatric disorder that was caused by, a result of, or permanently aggravated by his service-connected lumbar spine spondylosis and DDD.  At the outset, the VA examiner indicated that she had reviewed the report submitted by Dr. F. and offered the following observations: (1) the report suggests Dr. F.'s report was based on one telephone conversation with Veteran; (2) it did not appear that Dr. F. administered any symptom validity testing; and (3) Dr. F. did not follow the American Academy of Psychiatry and Law's "Practice Guideline for the Forensic Evaluation of Psychiatric Disability," the American Psychological Association's "Specialty Guidelines for Forensic Psychology," or VA's Best Practice Manual for Compensation and Pension Examinations in reaching diagnostic conclusions.  

The VA examiner went on to state that, as indicated in her June 2012 VA examination report, the Veteran presents with an extremely complex clinical picture, which is complicated by pre-existing conditions that appear prominent.  The examiner noted that the Veteran was currently being treated for ADHD, believed to contribute to his impulsivity and aggressive behaviors.  The examiner stated that because ADHD is a disorder that is usually first diagnosed in childhood and symptoms, "must be present prior to age seven" according to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, it must follow that one could not incur ADHD while in military service.  The examiner acknowledged that symptoms of ADHD can persist throughout life, but stated that there is no known research or body of clinical knowledge that would make it likely that ADHD would worsen or be aggravated during military service.  The examiner also pointed out that the Veteran has reported a history of chronic marijuana and other drug use since age 12, and stated that medical literature has shown that chronic marijuana smokers process emotional stimuli differently than those who do not smoke due to altered brain activity and this altered brain activity may result in difficulty regulating emotions.  She further indicated that there is medical evidence to suggest that teenage use of cannabis puts one at greater risk for adult psychosis, which the Veteran had previously been diagnosed with, as well as increased rates of other illicit drug use, crime, depression and suicidal behaviors, all of which is consistent with the Veteran's reported history.  

The examiner stated that although effects of long-term marijuana use specific to the Veteran are not known, it is as likely as not that his marijuana use has had a significant impact on his mood, behaviors, and occupational and social functioning.  Additionally, the examiner found that a review of the Veteran's psychiatric history suggested that the Veteran displays symptoms consistent with personality disorder, which were also evident based on a clinical interview and a review of his life history.  The examiner stated that the Veteran's troublesome personality traits include a pattern of conduct problems that date back to childhood; longstanding problems with authority as manifested in his pre-military, military, and post-military functioning; high levels of aggression, as evidenced by his long history of physical fighting, self-mutilation; and lack of remorse for his unlawful and/physically violent behavior. 

The examiner went on to note that a review of the most recent clinical records were silent for complaints of depression associated with lumbar spine spondylosis and DDD, but did document depressive symptoms associated with situational stressors to include family issues with mood symptoms reportedly associated with ADHD controlled by medication.  Ultimately, the examiner concluded that the preponderance of evidence suggests that factors other than the Veteran's lumbar spine disability are the primary causal factors of his mood and behavioral symptoms.  She opined, therefore, that it is less likely than not that the Veteran's mood disorder/depressive disorder is caused by or made chronically worse by his lumbar spine spondylosis and DDD, noting that while depression can be a psychological reaction to the effects of various medical conditions, there is no body of medical literature that suggests a direct causal relationship between the two.  Further, given the complexity of the Veteran's history, the examiner determined that there was insufficient objective evidence to suggest that his lumbar spine spondylosis and DDD had significantly aggravated his pre-existing and non-service connected mood symptoms.

Upon review of the record, the Board finds that service connection for an acquired psychiatric disorder, secondary to the  service-connected lumbar spine disability is not warranted.  Turning first to Dr. F.'s opinion, as noted in the Board's prior action, while there are no reasons or bases requirements imposed on a medical examiner, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), to be adequate, any opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.' Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, not only did Dr. F. fail to provide any support for his conclusion that the Veteran's depressive condition was the result of his service-connected low back disability, his opinion report contained no discussion of the evidence of record concerning the Veteran's longstanding history of psychiatric symptoms or polysubstance abuse, which has been suspected to be a contributing factor to the Veteran's depressive symptoms.  Given these inadequacies, the Board finds that Dr. F.'s opinion is inadequate to rely upon in this case.  

The Board has also considered the notations of a mood disorder secondary to a medical condition, contained in the Veteran's VA treatment records.  There is no indication regarding the specific "medical condition" thought to be the cause of the Veteran's mood disorder.  Further, the treatment notes do not discuss with any specificity the basis for such a diagnosis.  As such, the evidence simply does not support a finding that the Veteran's mood disorder is due to his lumbar spine disability because it does not attribute the mood disorder to any specific medical condition.

The Board finds particularly probative the VA examiner's May 2012 examination report and October 2013 addendum opinion.  As noted by the VA examiner, the Veteran's psychiatric history is complicated by his chronic marijuana use, and the record supports her conclusion that the Veteran has had longstanding psychiatric problems.  Regarding the causal aspect of secondary service connection, the VA examiner noted that that while depression can be a psychological reaction to the effects of various medical conditions, there is no body of medical literature that suggests a direct causal relationship between the two.  The examiner also found there to be insufficient evidence of aggravation.  

An amendment to 38 C.F.R. § 3.310 made prior to the date upon which the Veteran filed his current claim places a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  Thus, even if the Veteran has experienced some increase in the overall severity of his psychological picture as a result of his lumbar spine disability, unless there is some evidence upon which that increase can be measured to a determinable degree, an award of secondary service connection based on aggravation is not permissible.  Indeed, as "[a]ggravation is a comparative term meaning that a disability has worsened from one level of severity to another," 71 Fed. Reg. 52,744 (2006), there must be some evidence demonstrating a worsening of a claimed disability to support a finding of aggravation.  As indicated by the VA examiner, there is insufficient objective evidence to suggest that his lumbar spine spondylosis and DDD had significantly aggravated his pre-existing and non-service connected mood symptoms.  In essence, the examiner has determined that evidence of aggravation is lacking in this case and the Veteran has not produced any evidence to suggest otherwise.  

For the foregoing reasons, the Board finds that the claim of service connection for an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2013).

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that back problems may lead to depression is plausible, therefore, the Veteran's testimony that his psychiatric disability is related to his service-connected back disability has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2012/2013 VA examination report/addendum more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  


REMAND

The Veteran's claim of service connection for a hip and lower extremity disability was most recently before the Board in March 2013, at which time it was remanded for further development.  In its March 2013 action, the Board noted that a review of the Veteran's Virtual VA paperless claims processing system revealed that the Veteran's VA treatment records from the Tampa VA health care system (HCS), dated from July 1997 to August 2012, and from the Bay Pines VAHCS, dated from May 1999 to July 2012, purportedly had been associated with the Veteran's Virtual VA file.  Comparing the records contained in the Veteran's Virtual VA file with the evidence referred to by the May 2012 VA examiner, there were VA treatment records that had not been associated in any way with the Veteran's claims file.  The May 2012 VA examiner had referred to several magnetic resonance imaging (MRI) tests, the reports of which were not contained in the evidence then before the Board, as well as several VA treatment records, to include pain management, chiropractic, and physical therapy records, which did not appear amongst the CAPRI Compensation and Pension Records Interchange) records associated with the Veteran's Virtual VA file.  The Board determined that in order for it to make an independent review of the Veteran's claim, to include addressing the adequacy of the May 2012 VA examination report, a remand of the matter was required for the AOJ to associate with either the Veteran's paper claims folder or his Virtual VA file all records relied upon by the May 2012 VA examiner.

On remand, additional records were associated with the Veteran's paper claims folder and his Virtual VA file.  Although the reports of an October 2008 MRI study and of a June 2012 electromyography (EMG) and nerve conduction study (NCS) are now associated with the Veteran's claims folder, it appears that additional records referred to by the VA examiner in both her May 2012 VA examination report and her October 2013 addendum opinion remain outstanding.  In her October 2013 addendum opinion, the examiner stated that her prior notation of mild incomplete paralysis of the sciatic nerve was made in error and that the May 2012 VA examination report should have indicated a normal left sciatic nerve.  She went on to state that the Veteran had subjective symptoms only and that a review of all available records showed no objective evidence for a radiculopathy.  In support of her opinion, the examiner cited a February 2010 pain management note, a November 2011 VA treatment record, and the report of a June 2012 NCS and EMG of the left lower extremities.  The examiner pointed out that the February 2010 pain management note contained a diagnosis of sacroiliac joint pain and stated that medical literature indicated that sacroiliac joint pain can cause referred pain into the lower limb that can be mistaken for sciatica.  She thus concluded that in the presence of a normal EMG and NCS, it is at least as likely as not that the Veteran's subjective symptoms are the result of sacroiliac joint pain, which is not caused by a lumbar spine condition.

The February 2010 pain management note is not of record, which inhibits the Board's ability to make an independent review of the Veteran's claim, to include addressing the adequacy of the VA examiner's opinion.  Accordingly, a remand is again required for the AOJ to obtain all records cited to by the VA examiner in her May 2012 examination report and her October 2013 addendum opinion.  See 38 U.S.C.A § 5103A(b)(1) (West 2002); see Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  

The Board also notes that in its prior action, it was requested that the examiner discuss whether the evidence of record supported a diagnosis of sciatica at any time since May 2007.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a "current disability" includes a disability present at the time of filing or during the pendency of a claim).  The Board also stated that if the examiner disagreed with the medical impressions of sciatica contained in the record, the examiner should state why she did not find them adequate to support a diagnosis of sciatica.  Although the examiner provided a likely etiology for the Veteran's complained of symptomatology in her October 2013 addendum opinion, that opinion was based, in part, on a February 2010 diagnosis of sacroiliac joint pain.  That report is not of record.  The examiner also did not comment on the previous diagnosis of sciatica in 2007 and whether it was accurate, and if so, whether it was related to the service-connected back disability.  The Board finds that additional clarification from the VA examiner would be helpful in this case, so as to ensure that the Board's evaluation of the Veteran's claim is a fully informed one.  

Regarding the issue of entitlement to TDIU, that matter it is inextricably intertwined with the claim being remanded because the outcome of these claims may have a bearing upon whether TDIU is warranted.  As such, the Board will defer action on the issue of entitlement to a TDIU until after the issues of entitlement to service for a hip and lower extremity disability and an acquired disorder have been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should ensure that all records referred to in the May 2012 VA examination report and October 2013 addendum opinion are associated with the record.  In particular, the February 2010 pain management note purportedly containing a diagnosis of sacroiliac joint pain that formed the basis for the examiner's October 2013 addendum opinion must be made available for review by the Board.  The AOJ should also verify whether the Veteran received any chiropractic treatment and/or physical therapy related to his back and/or complained of neurological symptoms.  

2.  After action requested in paragraph 1 above is completed, the claims folder, and a copy of this remand, must be provided to and reviewed by the examiner who conducted the May 2012 examination afforded in connection with the Veteran's claim for service connection for a hip and lower extremity disability.  The examiner should provide an addendum to that report that includes an extended rationale for her opinion that the Veteran does not have left sciatica and/or left lumbar radiculopathy.  

The examiner is requested to specifically comment on the impression of sciatica contained in the medical evidence of record in 2007 and state whether that evidence supports a finding of sciatica at any point since 2007.  If the examiner disagrees with the medical impressions of sciatica, the examiner should state why she does not find them adequate to support a diagnosis of sciatica at any point since 2007 and, in particular, prior to the Veteran's diagnosis of sacroiliac joint pain.

Regardless of whether the examiner's opinion is favorable or negative, the examiner must provide support for her opinions that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming her opinion. 

(If another examination is required to formulate an opinion, or if the requested clinician is no longer available, another examination should be scheduled in order to determine whether it is at least as likely as not that the Veteran's complained of pain, numbness, and tingling in the lower extremities are attributable to a diagnosed neurological disability, to include sciatica and/or lumbar radiculopathy, and, if so, whether any such diagnosed neurological disorder resulted from, or has been aggravated by, the Veteran's service-connected lumbar spine spondylosis and degenerative disc disease.)

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the issues on appeal must be readjudicated.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veteran's Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


